Citation Nr: 1715994	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to May 1991, and served on Inactive Duty for Training (INACDUTRA) in the Navy Reserves during the periods from May 1991 to April 1998 and from November 2001 through November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, that determined that new and material evidence had not been presented to reopen the Veteran's claim for service connection for MS.  

In March 2015, the Board remanded the claim to reopen for further evidentiary development.  

In November 2015, the Veteran's prior attorney indicated his intent to terminate his representation of the Veteran.  38 C.F.R. § 20.608.  In a May 2016 letter, the Board informed the Veteran of his right to representation in the pending appeal, and provided him with information concerning resources for representation.  In a June 2016 statement, the Veteran expressed his intent to proceed without representation.

In September 2016, the Board determined that new and material evidence had been received sufficient to reopen the claim of service connection for MS, and remanded the claim for service connection, on the merits, for additional development.  


FINDINGS OF FACT

Multiple sclerosis did not manifest to a compensable degree within seven years after separation from active service, or for several years thereafter, and is not related to an inservice injury, disease or event.   The only medical opinion evidence dates the onset of the multiple sclerosis symptoms to the Veteran's period of INACDUTRA.  

CONCLUSION OF LAW

Multiple sclerosis was not incurred in and is not otherwise due to, the Veteran's active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1112, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).
Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service personnel records, service treatment records (STRs), VA treatment records, and private treatment records.  In addition, a VA medical opinion was obtained in November 2016.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

Neither the Veteran nor his former representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

In addition, certain chronic diseases, such as MS, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within seven years of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, this presumption does not apply where the claim is based on a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), but instead only applies if the claim is predicated on active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military service includes (1) active duty (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (a) (2016).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6 (c) (2016).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6 (d) (2016).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.  

For chronic diseases specifically listed at 38 C.F.R. § 3.309 (a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. 1507 (West 2015); 38 C.F.R. 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that his diagnosed MS is related to his time in service.  The Veteran's form DD-214 documents active service in the Navy from May 1988 to May 1991.  Additional documentation from the Navy Personnel Command dated October 2015, identifies the Veteran's dates of Navy Reserve participation and confirms that the Veteran had no form of active duty after his discharge as shown on his DD-214, or May 18, 1991.  Thus, as discussed above, the Veteran's Naval Reserve service is characterized for the purposes of this matter as inactive duty for training, or INACDUTRA.

The Veteran has not contended that he experienced the onset of symptoms of MS during active service or within seven years of his discharge from active service in May 1991.  Rather, he has addressed entitlement on the basis of the manifestation and diagnosis of MS during his service in the Navy Reserves, where he served through September 2004.  Though the evidence of record supports the finding that his MS was manifested and diagnosed during that period, because the Veteran had INACDUTRA service following his discharge from the Navy in May 1991, presumptive service connection to for the chronic disabilities identified under §§ 3.307 and 3.309, to include MS, is not available to him.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The Board notes that in his August 2010 statement requesting to reopen his claim for service connection for MS, the Veteran identified his MS as a "Gulf War Illness."  The RO has received certification of the Veteran's periods of service dated May 2015, stating that the Veteran's record contains no indication of service in the Southwest Asia.  The Veteran has not asserted that he suffers from any symptoms that are not related to his MS.  Furthermore, the Board finds that there is no evidence of record showing that the Veteran's MS symptoms are related to any other undiagnosed illness.  The Board finds that because there is no evidence showing that the Veteran served in the Southwest Asia theater of operations, and his complaints are attributed to a known diagnosis of MS, the presumption of service connection for undiagnosed and medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  The Board thus turns claims on a direct basis.

The Veteran's STR's from his period of active duty contain no diagnosis of MS.  Nor is there evidence of any symptomatology that has been related to his current diagnosis of MS.  

Private and VA medical treatment records dating from February 2004 to August 2016 show that the Veteran was diagnosed with MS in February 2004, and that he has been receiving treatment on a regular basis for MS from a private neurology practice, while receiving primary care from VA.  These records do not contain evidence of treatment or evaluation for MS prior to 2003.   

The record contains a private medical opinion dated in May 2013 from Dr. H., the Veteran's treating physician.  Dr. H. states that upon review of the Veteran's medical records, he found that they do "not show anything obviously diagnostic of MS in retrospect during the time when [he was] on active duty."  "Review of our records shows that in my opinion you developed symptoms of MS in December, 2003.  Right internuclear opthoalmoplegia was evident in February, 2004.  During [the Veteran's] admission to Rex in early 2004, the diagnosis was MS.  This diagnosis was based upon history and brain MRI scan and MRI scan of cervical spine."  Dr. H. concludes, "[t]herefore, it seems more likely than not that our MS presented during your activity as a reservist."

In November 2016, a VA medical opinion was obtained pursuant to the Board's September 2016 remand.  The VA physician opined that "[i]t is less likely than not that the Veteran's MS had its onset during his active military service (May 1988 to May 1991) or is otherwise the result of a disease or injury in service."  Furthermore, she noted that "[i]t is less likely than not that MS manifested, i.e., became symptomatic, within seven years of active duty separation in May 1991."  

The VA examiner provided the following rationale for her opinions:  the Veteran's STR's contained no evidence of any symptoms that could be related to MS;  the evidence showed that the Veteran was diagnosed with MS in 2004; and that according to the statement of his treating physician, the first symptoms can be referred as of 2003.  Therefore, she opined that "the onset of the symptoms are more than 10 years after the period of active duty and past the window of seven years after separation," concluding, "unfortunately, disease in this veteran manifested long after separation from service, and it is unlikely related to service."   

The evidence of record shows that the Veteran has a current diagnosis of MS, with a documented diagnosis in 2004, some 12 years after his separation from active duty service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxon v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  In addition, there has been no evidence presented to show that the Veteran's MS was manifested during service or to a compensable degree within seven years of service.  In fact, in the May 2013 private medical opinion, Dr. H. clearly opines that the Veteran's developed symptoms of MS in December 2003, more than 12 years after discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a) (2016).

Significantly, the only medical opinions to address a relationship, if any, between the Veteran's diagnosed MS and service, weigh against the claim.  Here there are two medical opinions, one private, and the other a VA opinion.  The Board finds that both of these opinions constitute probative evidence on the medical nexus question.  The private opinion of Dr. H. is based on a review of the Veteran's documented medical history, his assertions, and the examination and treatment of the Veteran.  The VA physician's medical opinion was based on a review of the Veteran's claims file, to include his medical history, treatment records and his assertions.  See Prejean v. West, 13 Vet. App. 444 (2000);  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The opinions concur in finding that the Veteran's MS was diagnosed in early 2004, with an onset of symptoms in late 2003, during the Veteran's period of INACDUTRA in the Navy Reserves.  Dr. H. noted an absence of evidence of "anything obviously diagnostic" during the period of active service.  The VA physician also noted the first symptoms occurred more than ten years following the Veteran's separation from active service, and opined that it is less likely than not that the Veteran's MS manifested during or within seven years of his separation from active service, and less likely than not the result of a disease or injury in service.  

The Board finds that these opinions are consistent with the other evidence of record.  Significantly, the record does not contain, and the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection for MS.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgement on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The only other evidence of record supporting the claim for service connection is the Veteran's own lay statements.  Even if these statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or findings until 2003.  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed MS.  Diagnosing and providing an etiology of MS is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The claimed condition is not shown during any qualifying period of duty. Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to service. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

Accordingly, the Board concludes that the evidence does not support the claim for service connection for MS on a direct or presumptive basis.  The preponderance of the evidence is against a finding that MS was incurred in or is related to service.  Moreover, because there is no evidence that the Veteran developed MS to a compensable degree within seven years of separation from active service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for MS is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


